PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FRANKLIN, DAVID
Application No. 16/197,348
Filed: November 20, 2018
For: SYSTEMS FOR VAPORIZING THAT INCLUDE MARINIZED VAPORIZER UNITS, AND METHODS FOR MAKING AND USING SUCH SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 20, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  J M Gilbreth appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.  

The petition is GRANTED.

The application became abandoned for failure to timely respond to the Notice To File Corrected Application Papers mailed July 30, 2020, which set a two (2) month period for reply.  The Notice required replacement drawings in compliance with 37 CFR 1.84. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on October 1, 2020. A Notice of Abandonment was mailed on December 11, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of replacement drawing; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  


This application is being referred to Office of Data Management for further processing into a patent.



Telephone inquiries concerning this decision should be directed to undersigned at (571) 
272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.
  

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions


cc:	J M Gilbreth
	6750 West Loop South
	Bellaire, TX 77401